DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0278950 A1 (“Chen”) in view of US 2020/0366902 A1 (“Jeong”).  
Regarding claim 1, Chen discloses a method for video processing, comprising: making a decision, for a conversion between a current block of a video and a bitstream representation of the video (e.g. see encoder in Fig. 12 that illustrates conversion of video data to encoded bitstream and decoder in Fig. 13 that illustrates conversion of encoded bitstream to decoded video), regarding whether a decoder side motion vector derivation (DMVD) tool (e.g. see DMVD tool, e.g. see at least paragraph [0074]) for the current block (e.g. see current block, e.g. see at least paragraph [0074]) is enabled (e.g. see on/off controls for DMVD modes, e.g. see at least paragraph [0106]) based on whether a coding mode is enabled for the conversion (e.g. see determine the on/off of the DMVD modes based on coded information that include at least coded modes of spatial or temporal neighboring bocks or coded modes of current block, e.g. see paragraph [0106]), wherein the DMVD tool derives a refinement of motion information (e.g. see derive or refine the motion vector for a current block, e.g. see at least paragraphs [0074]-[0075]); and performing, based on the decision (e.g. see on/off controls for DMVD modes, e.g. see at least paragraph [0106]), a conversion between the current block and the bitstream representation (e.g. see encoder in Fig. 12 that illustrates conversion of video data to encoded bitstream and decoder in Fig. 13 that illustrates conversion of encoded bitstream to decoded video).   
Although Chen discloses making a decision, for a conversion between a current block of a video and a bitstream representation of the video, regarding whether a decoder side motion vector derivation (DMVD) tool for the current block is enabled based on whether a coding mode is enabled for the conversion, it is noted Chen differs from the present invention in that it fails to particularly disclose the coding mode comprises a merge mode with a motion vector difference, wherein the merge mode with the motion vector difference indicates a motion vector difference and a starting point of motion information, wherein the motion vector difference is indicated by a motion direction and a motion magnitude, and the starting point of motion information is indicated by a merge indication, and wherein a final motion information of the current block is based on the motion vector difference and the starting point; wherein the DMVD tool is disabled if the current block is coded using the merge mode with the motion vector difference. Jeong however, teaches the coding mode comprises a merge mode with a motion vector difference (e.g. see UMVE mode, e.g. see at least paragraph [0194]; a person having ordinary skill in the art would have no difficulty recognizing that UMVE is equivalent to a merge mode with a motion vector difference), wherein the merge mode with the motion vector difference indicates a motion vector difference (e.g. see correction motion vector 1606 in Fig. 16, i.e. the difference between base motion vector 1600 and motion vector 1608, e.g. see at least paragraphs [0195]-[0196]) and a starting point of motion information (e.g. see base motion vector 1600 in Fig. 16, e.g. see at least paragraphs [0195]-[0196]), wherein the motion vector difference is indicated by a motion direction and a motion magnitude (e.g. see correction distance 1602 and correction direction 1604, e.g. see paragraphs [0195]-[0196]), and the starting point of motion information is indicated by a merge indication (e.g. see base motion vector and a reference picture of the current block are determined from UMVE candidates of the current block selected from the UMVE candidate list, e.g. see paragraph [0194]), and wherein a final motion information of the current block is based on the motion vector difference and the starting point (e.g. see motion vector 1608 in Fig. 16 of the current block is based on the correction motion vector 1606 and base motion vector 1600, e.g. see at least paragraphs [0195]-[0196]); wherein the DMVD tool is disabled if the current block is coded using the merge mode with the motion vector difference (e.g. see certain inter prediction modes such as DMVD not allowed when the UMVE mode is allowed according to the UMVE enabled flag, e.g. see at least paragraph [0211]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen and Jeong before him/her, to modify the decoder-side motion vector derivation of Chen with Jeong in order to improve coding rate of the image. 
Regarding claim 2, Chen further discloses wherein the conversion generates the current block from the bitstream representation (e.g. see decoder in Fig. 13 that illustrates conversion of encoded bitstream to decoded video).  

Regarding claim 4, Chen further discloses wherein the DMVD tool comprises at least one of a bi-directional optical flow algorithm (e.g. see BIO, e.g. see paragraph [0105]), a decoder-side motion vector refinement algorithm (e.g. see DMVD to derive or refine the motion vector, e.g. see paragraph [0074]) or a frame-rate up conversion algorithm (e.g. see FRUC, e.g. see paragraph [0105]). 
Regarding claim 7, Chen in view of Jeong further teaches wherein the merge mode with the motion vector difference indicates that the motion vector difference comprises a non-zero motion vector difference (MVD) component (Jeong: e.g. see correction motion vector 1606 in Fig. 16, for example (2,0), e.g. see at least paragraphs [0195]-[0196]). The motivation above in the rejection of claim 1 applies here.  
Regarding claim 8, Chen further discloses wherein the DMVD tool is disabled (e.g. see on/off controls for DMVD modes, e.g. see at least paragraphs [0105]-[0106]) if the current block is coded using the motion vector prediction mode (e.g. see advanced motion vector prediction (AMVP) mode, e.g. see paragraph [0059]; thus, if AMVP mode, dmvd tool such as BIO, FRUC, etc. is disabled).  
Regarding claim 9, Chen further discloses wherein the coding mode further comprises an Advance motion vector predictor (AMVP) mode (e.g. see advanced motion vector prediction (AMVP) mode, e.g. see paragraph [0059]).   
Regarding claim 12, Chen further discloses wherein whether the DMVD tool is enabled is further based on motion information of the current video block (e.g. see motion information, e.g. see paragraph [0143]).   
Regarding claim 16, Chen further discloses wherein the current block is coded using a bi-prediction mode (e.g. see B-slice, e.g. see paragraph [0143]), and wherein the decision is further based on the motion information from only one reference picture list associated with the current block (e.g. see a value of the reference index for the block of video data, e.g. see paragraph [0143]).  
Regarding claim 17, Chen further discloses wherein the current block is coded using a bi-prediction mode (e.g. see B-slice, e.g. see paragraph [0143]), and wherein the decision is further based 
	Regarding claims 18-20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong in further view of US 2018/0184117 A1 (“Chen2”). 
Regarding claim 10, although Chen discloses wherein whether the DMVD tool for the current block is enabled (e.g. see on/off controls for DMVD modes, e.g. see at least paragraph [0106]), it is noted Chen differs from the present invention in that it fails to particularly disclose wherein whether the DMVD tool for the current block is enabled is further based on whether a generalized bi-prediction (GBI) mode is enabled, wherein the GBI mode indicates that different weights in a Coding Unit level are applied to the two prediction blocks generated from a reference picture list 0 and a reference picture list 1 to derive a final prediction block of the current block. Chen2 however, teaches wherein whether the DMVD tool for the current block is enabled is further based on whether a generalized bi-prediction (GBI) mode is enabled (e.g. see GBi, e.g. see paragraphs [0016]-[0017]), wherein the GBI mode indicates that different weights in a Coding Unit level are applied to the two prediction blocks (e.g. see weighting factors for two predictors, e.g. see paragraphs [0016]-[0017]) generated from a reference picture list 0 and a reference picture list 1 to derive a final prediction block of the current block (e.g. see L0, L1, e.g. see paragraphs [0016]-[0017]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Jeong, Chen2 before him/her, to incorporate Chen2 into the decoder-side motion vector derivation of Chen as modified by Jeong in order to improve coding performance by using different weighting factors. 
.      
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., US 2019/0320197 A1, discloses limitation of the MVP derivation based on decoder-side motion vector derivation,
Chen et al., US 2019/0222848 A1, discloses decoder-side motion vector derivation,
Su et al., US 2019/0132606 A1, discloses method and apparatus for video coding,
Liu et al., US 2019/0020895 A1, discloses decoder side motion vector refinement in video coding,
Karczewicz et al., US 2018/0278949 A1, discloses constraining motion vector information derived by decoder-side motion vector derivation, 
Chen et al., JVET-C0047, discloses generalized bi-prediction for inter coding

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485